                           UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION

BELLINZONI, S.R.L.,

                      Plaintiff,

v.                                                          Case No: 6:18-cv-1971-Orl-22GJK

BELL ITALY SOLUTION CORP.,

                      Defendant.


                                             ORDER

       This cause comes before the Court on the Motion for Default Judgment filed by Plaintiff

Bellinzoni, S.R.L. against Defendant Bell Italy Solution Corporation on November 26, 2019. (Doc.

51).

       On February 3, 2010, the United States Magistrate Judge submitted a report recommending

that the Motion be GRANTED in its entirety. (Doc. 53). No objection has been filed to the

Magistrate Judge’s Report and Recommendation.

       After an independent de novo review of the record in this matter, the Court agrees entirely

with the findings of fact and conclusions of law in the Report and Recommendation.

       Based on the foregoing, it is ordered as follows:

       1.      The Report and Recommendation filed February 3, 2020 (Doc. 53), is ADOPTED

and CONFRIMED and made a part of this Order.

       2.      Plaintiff Bellinzoni, S.R.L.’s Motion for Default Judgment against Bell Italy

Solution Corp. (Doc. 51) is GRANTED.

       3.      Plaintiff Bellinzoni, S.R.L. shall file its motion for attorney’s fees and costs with

supporting evidence within fourteen days of the date of this Order.
       4.     The Clerk is DIRECTED to enter the Final Default Judgment against Bell Italy

Solution Corporation as follows:

                  a. Bell Italy Solution Corporation is liable for the causes of action alleged in

                      Counts I through V of the First Amended Complaint;

                  b. Bell Italy Solution Corporation, and Bell Italy Solution Corporation’s

                      officers, agents, servants, employees, attorneys, and/or persons in active

                      concert or participation with them, are ordered to:

                          i. Permanently cease and desist from using Bellinzoni, S.R.L.’s
                             federally registered BELLINZONI trademark, or any colorable
                             imitation thereof, in United States commerce in any way, shape or
                             form, including but not limited to on the Internet, in digital form, in
                             print, and/or on or in connection with mobile or desktop
                             applications;

                           ii. Transfer and assign to Bellinzoni, S.R.L., within thirty (30) days,
                              the domain name bellinzoniusa.com; and,

                          iii. File with the court and serve on Bellinzoni, S.R.L., within thirty
                              (30) days of entry of this Order, a report in writing under oath setting
                              forth in detail the manner and form in which Bell Italy Solution
                              Corporation has complied with the foregoing conditions.

                  c. Bellinzoni, S.R.L. is awarded monetary damages of Fifty-one thousand six

                      hundred sixty-one dollars and eighty cents ($51,661.80) for Bell Italy

                      Solution Corporation’s breach of contract, plus prejudgment interest at the

                      prevailing Florida statutory rate to the date judgment is entered, and post-

                      judgment interest pursuant to 28 U.S.C. § 1961(a); and

                  d. Bellinzoni, S.R.L. is awarded statutory damages of Twenty thousand dollars

                      ($20,000) against Bell Italy Solution Corporation, pursuant to 15 U.S.C. §

                      1125(d), and post-judgment interest pursuant to 28 U.S.C. § 1961; and,



                                               -2-
                  e. Bellinzoni, S.R.L. is entitled to recover, pursuant to 15 U.S.C. § 1117(a)

                       and Fla. Stat. § 501.211(2), its reasonable attorneys’ fees and non-taxable

                       costs.

                  f. The Court retains jurisdiction to determine the amount of attorney’ fees,

                       non-taxable costs, and costs to which Bellinzoni, S.R.L. is entitled.

           5. The Clerk is directed to CLOSE the file.

       DONE and ORDERED in Chambers, in Orlando, Florida on March 9, 2020.




Copies furnished to:

Counsel of Record




                                                -3-
